Citation Nr: 9912129	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  94-17 272	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Roanoke, Virginia




THE ISSUE

Entitlement to service connection for loss of teeth, claimed 
as secondary to service-connected disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1968 to November 1970.

This matter originally came to the Board on appeal from a 
rating action by the RO in November of 1992.  

The Board had previously remanded this case in November 1996 
and August 1997 for additional development of the record.  



FINDING OF FACT

No competent evidence has been submitted to show that veteran 
has experienced loss of teeth which was caused or aggravated 
by a service-connected disability.  



CONCLUSION OF LAW

A well-grounded claim of service connection for loss of teeth 
as secondary to service-connected disability has not been 
presented.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. §§  3.303, 3.310 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by wartime service that is not the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110.  In 
addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).

The threshold question regarding this claim is whether the 
veteran has presented a well-grounded claim.  A well-grounded 
claim is one which is plausible.  If he has not, the claim 
must fail and there is no further duty to assist in the 
development of the claim.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A well-grounded claim 
requires more than an allegation; the claimant must submit 
supporting evidence.  Furthermore, the evidence must justify 
a belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

When a veteran contends that his service-connected disability 
has caused a new disability, he must submit competent medical 
evidence of a causal relationship between the two 
disabilities to establish a well-grounded claim.  Jones 
(Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  

The evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

The veteran has been granted service connection for PTSD, 
rated as 100 percent disabling, and gastroesophageal reflux 
disease, with hiatal hernia and esophagitis, rated as 10 
percent disabling.  

A careful review of the service medical records shows that 
the veteran was found to have one molar was missing on his 
initial examination and that two molars were extracted during 
service.  Two molars were removed in 1986.  The majority of 
the veteran's teeth were removed in 1991 and 1992, and he was 
fitted with dentures.  

The veteran contends that the regurgitation of acidic stomach 
contents caused by the service-connected disability caused 
the loss of teeth.  However, no competent evidence has been 
submitted to support his lay assertions that he has 
experienced a loss of teeth which was caused or aggravated by 
a service-connected disorder.  See Jones, supra.  The medical 
and dental records of record do not mention any cause of the 
veteran's loss of teeth.  The veteran, as a lay witness, is 
not competent to offer an opinion as to question of medical 
diagnosis or causation as presented in this case.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Therefore, the veteran has not met the initial burden under 
38 U.S.C.A. § 5107(a) of presenting a well-grounded claim of 
service connection.   

The veteran may file a claim supported by competent (medical) 
evidence demonstrating that his current disabilities are 
related to military service.  Further, the Board notes that 
the VA may be obligated under 38 U.S.C.A. § 5103(a) (West 
1991) to advise a claimant of evidence needed to complete an 
application for a claim.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the VA has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  
 
In this case, the veteran has been advised by the RO in the 
statement of the case and by the Board in this decision of 
the evidence necessary to make his claim well grounded.  In 
addition, the Board has remanded the case to provide the 
veteran an opportunity to present evidence which would render 
his claim well grounded, but he has provided no such 
evidence.  



ORDER

Service connection for loss of teeth, as secondary to the 
service-connected disability  is denied, as a well-grounded 
claim has not been submitted.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 

